Order, Supreme Court, New York County, entered January 24, 1977, denying defendant Stuyvesant Insurance Co.’s motion for summary judgment dismissing the complaint, is unanimously affirmed, without costs and without disbursements. We note that the letter of November 14, 1974, purports to transmit to appellant a copy of "Notice of Financed Premium sent to Stuyvesant Insurance Co”. (See Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404.) Concur— Kupferman, J. P., Silverman, Lane and Markewich, JJ.